Citation Nr: 1342170	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-39 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected spondylosis of the lumbar spine at L5-S1 with degenerative disc disease of L4-L5 and L5-S1 with lumbar strain (lumbar spine disability) prior to April 17, 2012.

2.  Entitlement to a rating in excess of 60 percent for service-connected lumbar spine disability from April 17, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active military service from November 1943 to April 1945. 

The matters concerning the Veteran's lumbar spine come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This rating decision continued the 20 percent disability rating for the service-connected lumbar spine disability.

A video conference hearing was held in February 2012, with the Veteran sitting at the RO, and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing testimony is associated with the claims folder.

The Board remanded the lumbar spine claim in March 2012 so that further development could be conducted.  Following the March 2012 remand, the RO, as part of an October 2012 rating decision, increased the disability rating assigned to the service-connected lumbar spine disability to 60 percent, effective April 17, 2012.  The Board again remanded the claim to the RO in January 2013, finding at the time that the matter of entitlement to TDIU had been reasonably raised by the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 17, 2012, the Veteran had functional forward flexion of the thoracolumbar spine to 30 degrees or less.  Unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome were not shown.  

2.  From April 17, 2012, the Veteran does not have unfavorable ankylosis of his entire spine.  

3.  The Veteran has had moderate but not severe incomplete paralysis of his left lower extremity femoral nerve throughout the rating period.

4.  The Veteran has had moderate but not severe incomplete paralysis of his right lower extremity femoral nerve throughout the rating period. 


CONCLUSIONS OF LAW

1.  Prior to April 17, 2012, the criteria for a 40 percent for lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5243 (2013).

2.  From April 17, 2012, the criteria for a disability rating in excess of 60 percent for lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5243 (2013).

3.  The criteria for a separate 20 percent rating for moderate incomplete paralysis of the left femoral nerve are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8526 (2013).

4.  The criteria for a separate 20 percent rating for moderate incomplete paralysis of the right femoral nerve are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8526 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Appropriate notice was provided in a June 2009 letter. 

VA has assisted the Veteran in obtaining evidence; examined the Veteran for low back disability in 2009 and 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The VA examination reports of record are adequate, as they contain adequate information to apply all pertinent rating criteria.  The representative has indicated that remand is required to afford the Veteran a new VA examination because the January 2013 Board remand noted an examination should be conducted if the previous examiner was unavailable to provide an addendum.  Although that examiner did not provide the addendum and a new examination was not conducted, the Board finds that it makes no difference whether one examiner or another addends it in this case.  The necessity was to have it addended.  Together, the examination and addendum describe the Veteran's disability in sufficient detail to allow the Board to evaluate the claim.  There was no need to further examine the Veteran, as he had not alleged that there had been an increase in the severity of his low back disability since the last examination, and it is not old, as it was obtained in 2012.  The examination reports are therefore adequate and a remand to examine the Veteran again would be a waste of precious VA resources and would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (the law does not require a useless act).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's January 2013 remand as necessary by obtaining additional VA medical records and the VA examination report addendum.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran appeals the RO's denials of ratings greater than 20 percent for his service-connected low back disability prior to April 17, 2012, and 60 percent from that date.  He also asserts that separate ratings are warranted for neurological abnormalities of the lower extremities.  All evidence of record, including that found on Virtual VA, has been considered.  

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine ..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.........................................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....................................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The formula for rating intervertebral disc syndrome based on incapacitating episodes provides:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.......................................................................................................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2013).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

To warrant a 40 percent rating for the Veteran's low back disability prior to April 17, 2012 under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, the evidence would have to show forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  On VA examination in July 2009, forward flexion of the Veteran's thoracolumbar spine was from 0 to 45 degrees, with pain from 20 to 40 degrees; repetition produced the same range of motion and pain.  The examiner characterized the findings as showing significant pain with limited range of motion.  Thus, with consideration of pain, the Board finds that forward flexion was to the functional equivalent of 20 degrees.  Thus, with consideration of 38 C.F.R. §§ 4.40, 4.45 and the holding of DeLuca, the criteria for a 40 percent rating under the General Formula are met or nearly approximated, prior to April 17, 2012.  

As there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a rating in excess of 40 percent is not warranted.  On VA examinations in July 2009, the Veteran indicated that he had not been ordered by a physician to be on bedrest in the past 12 months. 

To obtain a 100 percent rating for the Veteran's low back disability from April 17, 2012 under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, the evidence would have to show unfavorable ankylosis of the entire spine.  Ankylosis of the entire spine is not present or shown.  Instead, the Veteran could forward flex his lumbar spine to 40 degrees, with pain beginning at 40 degrees, on VA examination on that date, and laterally flex and rotate it to 10 degrees bilaterally.  Accordingly, the Board concludes that from April 17, 2012, the criteria for a 100 percent rating for the Veteran's low back disability under the General Formula are not met or nearly approximated, even when 38 C.F.R. §§ 4.40, 4.45 are considered. 

There is no higher rating than 60 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes, and so a rating greater than 60 percent under it cannot be assigned from April 17, 2012.  

The Veteran's representative argues that he should have separate ratings of 20 percent for moderate radiculopathy symptoms in each lower extremity's femoral nerve.  The record warrants addressing this.  

Under Diagnostic Code 8526, an evaluation of 10 percent is assigned for mild incomplete paralysis of the anterior crural (femoral) nerve.  A 20 percent rating requires moderate incomplete paralysis, and a 30 percent rating requires severe incomplete paralysis of the nerve.  A 40 percent evaluation requires complete paralysis of the nerve, manifested by paralysis of quadriceps extensor muscles.  

On VA examination in July 2009, the Veteran complained of some pain down the medial aspect of each thigh, that stopped at the knees.  He denied numbness, tingling, and weakness, and used no assistive device to walk.  On examination, his straight leg raising was negative bilaterally and he had no clonus or spasticity bilaterally.  Strength was 4/5 throughout both hip flexors, for knee flexion and extension, for ankle flexion and dorsiflexion, and for extensor hallicus longus function.  He had nondermatomal diffusely decreased sensation to light touch from the knees to the toes, and 1+ deep tendon reflexes at the patella and Achilles bilaterally, as well as downgoing toes with Babinski.  The impression was mild degenerative disc disease at L4-5 and L5-S1.  

On VA examination on April 17, 2012, the Veteran's muscle strength was 4/5 for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension bilaterally.  There was no muscle atrophy.  Reflexes were 1+ at the knees and 2+ at the ankles.  Sensory examination was normal to light touch in the upper anterior thighs, thighs/knees, lower legs/ankles, and feet/toes.  The examiner indicated that the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  He felt that constant pain, intermittent pain, and numbness in the lower extremities was moderate, and that the femoral nerves were involved bilaterally, with moderate radiculopathy bilaterally.  An April 2013 VA medical record found on Virtual VA indicates that the Veteran complained of continued weakness.  On examination, he was found to have moderate to poor lower extremity strength.  In a May 2013 addendum to the April 2012 VA examination report discussed at the beginning of this paragraph, a VA examiner indicated that the Veteran has moderate radicular symptoms in the femoral nerve distribution bilaterally.  

Based on the above evidence, the Board finds that a 20 percent rating is warranted for moderate incomplete paralysis of each lower extremity's femoral nerve, under Diagnostic Code 8526, as the examiner in May 2013 found the Veteran to have moderate radicular symptoms in each lower extremity's femoral nerve.  A 30 percent rating is not warranted in either extremity, however, as severe incomplete paralysis is not present in either lower extremity's femoral nerve.  The examiner in May 2013 characterized the Veteran's symptoms as moderate instead of severe.  Moreover, the Veteran had 4/5 strength on VA examination in May 2009 and April 2012 and no muscle atrophy and his reflexes were 1+ and 2+ instead of absent.  His strength was not graded on a 5 point scale on VA evaluation in April 2013 and there was no muscle atrophy comment made, and the reason was not given for moderate to poor strength.  Accordingly, the Board finds that it does not support of finding of severe incomplete paralysis of either femoral nerve.

In light of all of the above, a schedular rating in excess of 20 percent prior to April 17, 2012 or in excess 60 percent from April 17, 2012 is not warranted for the low back disability.  However, 20 percent ratings are warranted for moderate radiculopathy symptoms in each lower extremity's femoral nerve for the entirety of the rating period.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Here, however, based on the April 2012 VA examination report, there are no other associated objective neurologic abnormalities.  Accordingly, no other ratings are to be assigned.  

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's spine disability (mainly pain, weakness, excess fatigability, deformity, disturbance of locomotion; interference with sitting, standing, or weightbearing; impairment of standing and lifting, an abnormal gait, and limitation of motion, according to the April 2012 and May 2013 VA examination reports and his February 2012 testimony) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

A 40 percent for lumbar spine disability prior to April 17, 2102 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

A rating in excess of 60 percent for lumbar spine disability from April 17, 2012 is not warranted.  

A separate 20 percent rating is granted for moderate incomplete paralysis of the left femoral nerve, for the entirety of the rating period, subject to the controlling regulations applicable to the payment of monetary benefits.

A separate 20 percent rating is granted for moderate incomplete paralysis of the right femoral nerve, for the entirety of the rating period, subject to the controlling regulations applicable to the payment of monetary benefits. 


REMAND

The matter of TDIU is before the Board.  In the instant decision, the Board has assigned 2 additional 20 percent ratings for the Veteran's service-connected left and right lower extremity incomplete femoral nerve paralysis.  Disability from these was not considered by the RO when it considered the matter of TDIU in September 2013, and it should be in the first instance to provide the Veteran with due process of law.  Moreover, the RO was advised by the Board in the January 2013 remand to issue the Veteran a supplemental statement of the case if the benefits sought on appeal remained adverse to the Veteran in any respect, and the RO did not grant a TDIU.  Accordingly, it should have issued the Veteran a supplemental statement of the case on that matter.  Remand for this corrective action is therefore required.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Consider the Veteran's claim for a TDIU in light of all service-connected disabilities of his lumbar spine, and the incomplete paralysis of his left and right femoral nerves.  

2.  Thereafter, if a TDIU remains denied, the Veteran and his representative should be furnished a supplemental statement of the case on that matter and given the opportunity to respond thereto.  Thereafter, the issue should be returned to the Board for appellate review if it has not been granted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


